DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Amendment
The amendment filed on 03/19/2021 has been entered. Claims 1, 3-4, and 6-16 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 6,014,105, hereby referred as Davis) in view of Kaloi (US 3,978,488).
Regarding claim 1, Davis teaches the following:
a patch antenna comprising: 
a patch conductor (element 14, figure 3); and 
a feed conductor (elements 22-24, figures 1-3) for feeding power to a feed point (element 20, figures 1-3) positioned within a surface of the patch conductor, 
wherein the patch conductor has a slit (element 18, figures 1-3) around the feed point, the slit being separated from the outer peripheral end of the patch conductor (as shown in figures 1-3), 
wherein at least a part of the slit is positioned between the center point (element 32, figure 3) of the patch conductor and the feed point (as shown in figures 1-3), and 
wherein a part of the patch conductor positioned between the feed point and the outer peripheral end is devoid of the slit (as shown in figures 1-3), such that a current flowing from the feed point to the center point goes around the slit (as shown in figures 1-3 and their description).
Davis does not explicitly teach the feed point at which power is fed to the patch conductor being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor.
However Davis does show in figure 3 that the distance between the center point of the patch conductor and the feed point is 0.3 inches. Davis also teaches that distance between the feed point 20 and the virtual feed point 21 is 0.19 inches. The distance from the virtual feed point 21 to the outer peripheral end is also a small distance, although no exact measurement is provided. Davis also teaches that the dimensions may be adjusted (column 3, lines 2-6). It is also well known in the antenna art that 
Kaloi suggests the teachings of moving the feed point (FEEDPOINT, figure 1) at which power is fed to the patch conductor being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor (as shown in figure 1, column 2, lines 55-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed point at which power is fed to the patch conductor of Davis to be positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor as suggested by the teachings of Davis and Kaloi, and known in the art, as changing the location of the feed point can be used to adjust the impedance of an antenna, which can be used for matching to provide a maximum power transfer (Kaloi, column 2, lines 55-61)(Davis, column 1, line 62 – column 2, line 3).

Regarding claim 3, the combination of Davis and Kaloi as referred in claim 1 teaches the following:
wherein the slit (Kaloi, element 18, figures 1-3) includes a first region that surrounds the feed point (Kaloi, element 20, figures 1-3) by 180° (Kaloi, as shown in figures 1-3).

Regarding claim 4, the combination of Davis and Kaloi as referred in claim 3 teaches the following:
wherein the slit (Kaloi, element 18, figures 1-3) further includes a second region (Kaloi, one end of element 18, figures 1-3) extending in a direction opposite to the center point from one end of the first region and a third region (Kaloi, the other end of element 18, figures 1-3) extending in a direction opposite to the center point from other end of the first region (Kaloi, as shown in figures 1-3).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 6,014,105, hereby referred as Davis) in view of Kaloi (US 3,978,488), and further in view of Kazufumi et al. (JP 2017-191961, cited by the applicant, hereby referred as Kazufumi).
Regarding claim 6, the combination of Davis and Kaloi as referred in claim 1 teaches the patch antenna with the exception for the following:
further comprising a parasitic patch conductor overlapping the patch conductor.
Kazufumi suggests the teachings of comprising a parasitic patch conductor (element 38, figure 2) overlapping the patch conductor (element 33, figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the patch antenna of the combination of Davis and Kaloi to also include a parasitic patch conductor overlapping the patch conductor as suggested by the teachings of Kazufumi which can be used as a director to enhance the direction of the radio frequency signal radiated from the patch conductor, and to “achieve a wide band” signal (paragraph [0016]).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (US 6,014,105, hereby referred as Davis) in view of Kaloi (US 3,978,488), and further in view of Strickland (US 5,400,041). 
Regarding claim 13, the combination of Davis and Kaloi as referred in claim 4 teaches the patch antenna with the exception for the following:
wherein the second and third regions of the slit extend parallel to each other.
Strickland suggests the teachings of using a slit that has a first region (region 32 extending horizontally, figure 2), and a second and third regions (regions 30 extending vertically, figure 2) which of the slit that extend parallel to each other.


Regarding claim 14, the combination of Davis and Kaloi as referred in claim 4 teaches the patch antenna with the exception for the following:
wherein a width of the second and third regions of the slit becomes narrower toward the outer peripheral end of the patch conductor.
Strickland suggests the teachings of wherein a width of the second and third regions (regions 30 extending vertically, figure 2) of the slit becomes narrower toward the outer peripheral end of the patch conductor since Strickland teaches having a tapered width or increasing the width of the second and third regions of the slit (as shown in figures 9-10, and column 4, lines 40-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a width of the second and third regions of the slit of the combination of Davis and Kaloi to become narrower toward the outer peripheral end of the patch conductor as suggested by the teachings of Strickland as changing the shape of the second and third regions of the slit can be used to adjust the impedance of the patch antenna to match the input which allows for a maximum power transfer to the patch antenna (column 2, lines 10-28).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0337148, hereby referred as Baek) in view of Kaloi (US 3,978,488) and Davis et al. (US 6,014,105, hereby referred as Davis).
Regarding claim 7, Baek teaches the following:
an antenna module comprising: 
an antenna layer (top layers of element 200D where elements 212aA and 213F are located, figure 15); and 
a circuit layer (bottom layers of element 200D where elements 222R are located, figure 15) laminated on the antenna layer, 
wherein the antenna layer includes a patch antenna comprises: 
a patch conductor (elements 212aA, figure 15); and 
a feed conductor (elements 213F, figure 15) for feeding power to a feed point (point where elements 213F connects to element 212aA, figure 15) positioned within a surface of the patch conductor, 
wherein the circuit layer includes a filter circuit (elements 222R, figure 15) connected to the feed conductor.
Baek does not teach the feed point at which power is fed to the patch conductor being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor, wherein the patch conductor has a slit around the feed point, the slit being separated from the outer peripheral end of the patch conductor, wherein at least a part of the slit is positioned between the center point of the patch conductor and the feed point, wherein a part of the patch conductor positioned between the feed point and the outer peripheral end is devoid of the slit, such that a current flowing from the feed point to the center point goes around the slit.
Davis suggests the teachings of a patch antenna comprising: a patch conductor (element 14, figure 3); and a feed conductor (elements 22-24, figures 1-3) for feeding power to a feed point (element 20, figures 1-3) positioned within a surface of the patch conductor, wherein the patch conductor has a slit (element 18, figures 1-3) around the feed point, the slit being separated from the outer peripheral 
While Davis does not explicitly teach the feed point being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor, Davis does show in figure 3 that the distance between the center point of the patch conductor and the feed point is 0.3 inches. Davis also teaches that distance between the feed point 20 and the virtual feed point 21 is 0.19 inches. The distance from the virtual feed point 21 to the outer peripheral end is also a small distance, although no exact measurement is provided. Davis also teaches that the dimensions may be adjusted (column 3, lines 2-6). It is also well known in the antenna art that changing the location of a feed point can be used to adjust the impedance of an antenna, which can be used for matching to provide a maximum power transfer. 
Kaloi suggests the teachings of moving the feed point (FEEDPOINT, figure 1) at which power is fed to the patch conductor being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor (as shown in figure 1, column 2, lines 55-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed point at which power is fed to the patch conductor of Baek to be positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor, wherein the patch conductor has a slit around the feed point, the slit being separated from the outer peripheral end of the patch conductor, wherein at least a part of the slit is positioned between the center point of the patch conductor and the feed point, wherein a part of the patch conductor positioned between the feed point and the outer peripheral end is devoid of the slit, such that a current 

Regarding claim 9, the combination of Baek, Kaloi, and Davis as referred in claim 7 teaches the following:
wherein a plurality of the patch conductors (Baek, elements 212aA, figure 15) are arranged in an array.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0337148, hereby referred as Baek) in view of Davis et al. (US 6,014,105, hereby referred as Davis) and Kaloi (US 3,978,488), and further in view of Iida et al. (US 2015/0084208, hereby referred as Iida).
Regarding claim 8, the combination of Baek, Kaloi, and Davis as referred in claim 7 teaches the antenna module with the exception for the following:
wherein the filter circuit includes a band-pass filter.
Iida suggests the teachings of wherein the filter circuit includes a band-pass filter (paragraph [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the filter circuit of the combination of Baek, Kaloi, and Davis to be a band-pass filter as suggested by the teachings of Iida since a band-bass filter can be used to only allow a certain frequency band to be passed through.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0337148, hereby referred as Baek) in view of Davis et al. (US 6,014,105, hereby referred as Davis) and Kaloi (US 3,978,488), and further in view of Strickland (US 5,400,041).
Regarding claim 15, Baek as modified in claim 7 teaches the antenna module with the exception for the following:
wherein the slit includes: a first region positioned between the feed point and the center point of the patch conductor; a second region extending toward the outer peripheral end of the patch conductor from one end of the first region; and a third region extending toward the outer peripheral end of the patch conductor from other end of the first region, and wherein the second and third regions extending parallel to each other.
Davis suggests the teachings of wherein the slit (element 18, figures 1-3) includes: a first region positioned between the feed point and the center point (element 32, figures 1-3) of the patch conductor; a second region (one end of element 18, figures 1-3) extending toward the outer peripheral end of the patch conductor from one end of the first region (as shown in figures 1-3); and a third region (the other end of element 18, figures 1-3) extending toward the outer peripheral end of the patch conductor from other end of the first region (as shown in figures 1-3).
Strickland also suggests the teachings of wherein the slit (element 28, figure 2) includes: a first region (region 32 extending horizontally, figure 2) positioned between the feed point and the center point of the patch conductor; a second region (one region 30 extending vertically, figure 2) extending toward the outer peripheral end of the patch conductor from one end of the first region; and a third region (the other region 30 extending vertically, figure 2) extending toward the outer peripheral end of the patch conductor from other end of the first region, and wherein the second and third regions extending parallel to each other (as shown in figure 2).
. 

Claims 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2018/0337148, hereby referred as Baek) in view of Davis et al. (US 6,014,105, hereby referred as Davis), Kaloi (US 3,978,488), and Strickland (US 5,400,041).
Regarding claim 10, Baek teaches the following:
an antenna module comprising: 
a circuit layer (bottom layers of element 200D where elements 222R and 222F are located, figure 15) including a filter circuit (elements 222R, figure 15) and a feed conductor (elements 222F, figure 15) having one end connected to the filter circuit (“The filter patterns 222R may be electrically connected to …feeding patterns 222F... The filter patterns 222R may be appropriately formed on various layers of the wiring member 220”, paragraph [0139]); 
an antenna layer (top layers of element 200D where elements 212aA are located, figure 15) laminated on the circuit layer, the antenna layer including a patch conductor (elements 212aA, figure 15) connected to other end of the feed conductor (paragraph [0139]); and 

Baek does not teach wherein the patch conductor has a slit that includes: a first region positioned between a feed point at which power is fed to the antenna module connected to the other end of the feed conductor and a center point of the patch conductor; a second region extending in a direction opposite to the center point from one end of the first region; and a third region extending in a direction opposite to the center point from other end of the first region, and wherein the second and third regions extend parallel to each other, and wherein the feed point at which power is fed to the patch conductor is postioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor.
Davis suggests the teachings of a patch conductor (element 14, figure 3) has a slit  (element 18, figures 1-3) that includes: a first region (as shown in figures 1-3) positioned between a feed point (element 20, figures 1-3) at which power is fed to the antenna module connected to the other end of the feed conductor and a center point (element 32, figure 3) of the patch conductor; a second region (one end of element 18, figures 1-3) extending in a direction opposite to the center point from one end of the first region (as shown in figures 1-3); and a third region (the other end of element 18, figures 1-3) extending in a direction opposite to the center point from other end of the first region (as shown in figures 1-3).
Strickland suggests the teachings of patch conductor (element 22, figure 2) has a slit (element 28, figure 2) that includes: a first region (region 32 extending horizontally, figure 2); a second region (one region 30 extending vertically, figure 2) extending in a direction opposite to the center point from one end of the first region; and a third region (the other region 30 extending vertically, figure 2) extending in a direction opposite to the center point from other end of the first region, and wherein the second and third regions extend parallel to each other (as shown in figure 2).

Kaloi suggests the teachings of moving the feed point (FEEDPOINT, figure 1) at which power is fed to the patch conductor being positioned nearer an outer peripheral end of the patch conductor than a center point of the patch conductor (as shown in figure 1, column 2, lines 55-61)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the patch conductor of Baek to have a slit that includes: a first region positioned between a feed point at which power is fed to the antenna module connected to the other end of the feed conductor and a center point of the patch conductor; a second region extending in a direction opposite to the center point from one end of the first region; and a third region extending in a direction opposite to the center point from other end of the first region, and wherein the second and third regions extend parallel to each other as suggested by the teachings of Davis and Strickland as using a slit with a patch conductor, and adjusting the shape of the slit, can be used to adjust the impedance of the patch antenna to match the input which allows for a maximum power transfer to the patch antenna (Davis, column 1, lines 18-24)(Strickland, column 2, lines 10-28). It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the feed point at which power is fed to the patch conductor of Baek as modified to be positioned nearer an outer peripheral end of the patch 

Regarding claim 11, Baek as modified in claim 10 teaches the antenna module with the exception for the following:
wherein the first region of the slit has a C-shape.
However Strickland suggests the teachings of wherein the first region of the slit has a C-shape (as shown in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first region of the slit of Baek as modified to have a C-shape as suggested by the teachings of Strickland as changing the shape of the second and third regions of the slit can be used to adjust the impedance of the patch antenna to match the input which allows for a maximum power transfer to the patch antenna (Strickland, column 2, lines 10-28).

Regarding claim 12, the combination of Baek, Davis, Kaloi, and Strickland as referred in claim 10 teaches the following:
further comprising a semiconductor chip (Baek, element 120, figure 15) connected to the filter circuit.

Regarding claim 16, the combination of Baek, Davis, Kaloi, and Strickland as modified in claim 10 teaches the antenna module with the exception for the following:


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AB SALAM ALKASSIM JR whose telephone number is (571)270-0449.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845